Case 2:20-cr-00084-C€JB-JVM Document 47 Filed 04/30721 Page 1 of 9

“4

if he
U.S. BIG 8 Sey
PASTERN USTRCT CF LAS

221 APR 30 P it

CAROL L. MICHEL
CLERM

 

SE ALED UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA
SUPERSEDING INDICTMENT FOR VIOLATIONS OF THE
FEDERAL GUN CONTROL ACT AND FEDERAL CONTROLLED SUBSTANCES ACT

UNITED STATES OF AMERICA * CRIMINAL NO. 20-84
v. * SECTION: “J”
TERRAN WILLIAMS * VIOLATIONS: 18 U.S.C. § 922(g)(1)
a/k/a “Funky” 18 U.S.C. § 924(a)(2)
* 21 U.S.C. § 841(a)(1)
ALLEN GRAY 21 U.S.C. § 841(b)(1)(B)
a/k/a/ “Kyedi” * 21 U.S.C. § 841(b)(1)(C)
21 U.S.C. § 841(b)(1)(D)
KERRY BROOKS * 18 U.S.C. § 924(c)(1)(A)

The Grand Jury charges that:

COUNT 1
(Possession with the Intent to
Distribute a Controlled Dangerous Substance)

On or about August 26, 2020, in the Eastern District of Louisiana, the defendants,
TERRAN WILLIAMS, a/k/a “Funky” and ALLEN GRAY, a/k/a “Kyedi,” did knowingly
and intentionally possess with the intent to distribute a quantity of marijuana, a Schedule I

Process
—A_ Dktd

— CtRmDep.
__.. Doc. No.

Controlled Dangerous Substance, and a quantity of a substance or mixture ee aflig¢ectable

 

 

 

 
Case 2:20-cr-00084-CJB-JVM Document 47 Filed 04/30/21 Page 2 of 9

amount of fentanyl, a Schedule II Controlled Dangerous Substance, in violation of Title 21, United
States Code, §§ 841(a)(1), (b)(1)(C) and (b)(1)(D).

COUNT 2
(Possession of Firearms in Furtherance of a Drug Trafficking Crime)

On or about August 26, 2020, in the Eastern District of Louisiana, the defendants,
TERRAN WILLIAMS, a/k/a “Funky” and ALLEN GRAY, a/k/a “Kyedi,” did knowingly
possess firearms in furtherance of a drug trafficking crime for which they may be prosecuted in a
court of the United States, to wit: Possession with the Intent to Distribute a Controlled Dangerous
Substance, as charged in Count 1 of this Superseding Indictment; all in violation of Title 18, United
States Code, Section 924(c)(1)(A).

COUNT 3
(Felon in Possession of a Firearm)

On or about August 26, 2020, in the Eastern District of Louisiana, the defendants,
TERRAN WILLIAMS, a/k/a “Funky,” knowing he had been convicted of a crime punishable
by imprisonment for a term exceeding one year, to wit: a felony conviction from February 11,
2017 inthe 24 Criminal District in Jefferson Parish, Case Number 18-03315 “N,” for Possession
with Intent to Distribute Heroin, in violation of LA-R.S. 40:966(A); and a felony conviction from
May 19, 2017, in Orleans Parish Criminal District Court, Case Number 532-876“H,” for Illegal
Possession of a Stolen Firearm, in violation of LA-R.S. 14:69.1(B)(1); and ALLEN GRAY, a/k/a
“Kyedi,” knowing that he had been convicted of a crime punishable by imprisonment for a term
exceeding one year, to wit: a June 27, 2018 conviction in Orleans Parish Criminal District Court,
Case Number 536-968 “F,” for Possession of a Stolen Firearm in violation of LA-R.S.
14:69.1(B)(1), Illegal Carrying of a Weapon (2 conviction) in violation of LA- R.S. 14: 95(C),

Possession with Intent to Distribute Marijuana in violation of LA-R.S. 40:966(A), and Possession
Case 2:20-cr-00084-CJB-JVM Document 47 Filed 04/30/21 Page 3 of 9

of Schedule IV drugs (Tramadol) in violation of LA-R.S. 40:969; did knowingly possess firearms,
to wit: a Century Arms Draco 7.62 caliber rifle, Serial Number PMD 19062, a Glock 30S .45
caliber handgun bearing serial XRS251, and an Aero Precision 300 Blackout rifle bearing serial
number X209486, said firearms having been shipped and transported in commerce, in violation of

Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

COUNT 4
(Possession with the Intent to
Distribute a Controlled Dangerous Substance)

On or about September 12, 2020, in the Eastern District of Louisiana, the defendant,
TERRAN WILLIAMS, a/k/a “Funky,” did knowingly and intentionally possess with the intent
to distribute a quantity of marijuana, a Schedule I Controlled Dangerous Substance, in violation

of Title 21, United States Code, §§ 841(a)(1) and (b)(1)(D).

COUNT 5
(Possession of Firearms in Furtherance of a Drug Trafficking Crime)

On or about September 12, 2020, in the Eastern District of Louisiana, the defendant,
TERRAN WILLIAMS, a/k/a “Funky,” did knowingly possess firearms in furtherance of a drug
trafficking crime for which they may be prosecuted in a court of the United States, to wit:
Possession with the Intent to Distribute a Controlled Dangerous Substance, as charged in Count 4
of this Superseding Indictment; all in violation of Title 18, United States Code, Section
924(c)(1)(A).

COUNT 6
(Felon in Possession of a Firearm)

On or about September 12, 2020, in the Eastern District of Louisiana, the defendant,
TERRAN WILLIAMS, a/k/a “Funky,” knowing he had been convicted of a crime punishable

by imprisonment for a term exceeding one year, to wit: a felony conviction from February 11,
Case 2:20-cr-00084-CJB-JVM Document 47 Filed 04/30/21 Page 4 of 9

2017 in the 24" Criminal District in Jefferson Parish, Case Number 18-03315 “N,” for Possession
with Intent to Distribute Heroin, in violation of LA-R.S. 40:966(A); and a felony conviction from
May 19, 2017, in Orleans Parish Criminal District Court, Case Number 532-876“H,” for Illegal
Possession of a Stolen Firearm, in violation of LA-R.S. 14:69.1(B)(1); did knowingly possess
firearms, to wit: a Glock Model 26 Gen 5, 9mm caliber semi-automatic pistol, bearing serial
number AEAY507, and a Diamondback DB-15 5.56mm caliber semi-assault rifle, bearing serial
number DB-1803845, said firearms having been shipped and transported in commerce, in violation
of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
COUNT 7
(Possession with the Intent to
Distribute a Controlled Dangerous Substance)

On or about September 14, 2020, in the Eastern District of Louisiana, the defendants,
ALLEN GRAY, a/k/a “Kyedi” and KERRY BROOKS, did knowingly and intentionally
possess with the intent to distribute a quantity of marijuana, a Schedule I Controlled Dangerous
Substance, and a forty (40) grams or more of a substance or mixture containing a detectable amount
of fentanyl, a Schedule II Controlled Dangerous Substance, in violation of Title 21, United States
Code, §§ 841(a)(1), (b)(1)(B) and (b)(1)(D).

COUNT 8
(Possession of Firearms in Furtherance of a Drug Trafficking Crime)

On or about September 14, 2020, in the Eastern District of Louisiana, the defendants,
ALLEN GRAY, a/k/a “Kyedi” and KERRY BROOKS, did knowingly possess firearms in
furtherance of a drug trafficking crime for which they may be prosecuted in a court of the United
States, to wit: Possession with the Intent to Distribute a Controlled Dangerous Substance, as
charged in Count 4 of this Superseding Indictment; all in violation of Title 18, United States Code,

Section 924(c)(1){A).
Case 2:20-cr-00084-CJB-JVM Document 47 Filed 04/30/21 Page 5 of 9

COUNT 9
(Felon in Possession of a Firearm)

On or about September 14, 2020, in the Eastern District of Louisiana, the defendants,
ALLEN GRAY, a/k/a “Kyedi,” knowing that he had been convicted of a crime punishable by
imprisonment for a term exceeding one year, to wit: a June 27, 2018 conviction in Orleans Parish
Criminal District Court, Case Number 536-968 “F,” for Possession of a Stolen Firearm in violation
of LA-R.S. 14:69.1(B)(1), Illegal Carrying of a Weapon (2" conviction) in violation of LA- R.S.
14: 95(C), Possession with Intent to Distribute Marijuana in violation of LA-R.S. 40:966(A), and
Possession of Schedule IV drugs (Tramadol) in violation of LA-R.S. 40:969; and KERRY
BROOKS, knowing that he had been convicted of a crime punishable by imprisonment for a term
exceeding one year, to wit: an August 1, 2013 conviction in Orleans Parish Criminal District
Court, Case Number 513158 “D/F,” for Racketeering in violation of LA-R.S. 15:1353; did
knowingly possess firearms, to wit: a Glock Model 27, .40 caliber semi-automatic pistol, bearing
serial number HMV869, and a Glock Model 30, .45 caliber semi-automatic pistol, bearing serial
number BFC W490, said firearms having been shipped and transported in commerce, in violation
of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

NOTICE OF FORFEITURE

1. The allegations of Counts 1 through 9 are incorporated by reference as though set
forth fully herein for the purpose of alleging forfeiture to the United States.

2. As a result of the offense alleged in Count 1, the defendants, TERRAN
WILLIAMS, a/k/a “Funky” and ALLEN GRAY, a/k/a “Kyedi,” shall forfeit to the United
States pursuant to Title 21, United States Code, Section 853, any property constituting, or derived

from, any proceeds obtained directly or indirectly, as the result of said offense and any property
Case 2:20-cr-00084-CJB-JVM Document 47 Filed’04/30/21 Page 6 of 9

used, or intended to be used, in any manner or part, to commit or to facilitate the commission of
said offense.

3. As a result of the offenses alleged in Counts 2 and 3, the defendants, TERRAN
WILLIAMS, a/k/a “Funky” and ALLEN GRAY, a/k/a “Kyedi,” shall forfeit to the United
States pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States
Code, Section 2461(c), any firearm or ammunition involved in or used in the commission of said
offenses, including but not limited to any firearm or ammunition described above.

4. As a result of the offense alleged in Count 4, the defendant, TERRAN
WILLIAMS, a/k/a “Funky,” shall forfeit to the United States pursuant to Title 21, United States
Code, Section 853, any property constituting, or derived from, any proceeds obtained directly or
indirectly, as the result of said offense and any property used, or intended to be used, in any manner
or part, to commit or to facilitate the commission of said offense.

5. As a result of the offenses alleged in Counts 5 and 6, the defendant, TERRAN
WILLIAMS, a/k/a “Funky,” shall forfeit to the United States pursuant to Title 18, United States
Code, Section 924(d)(1), and Title 28, United States Code, Section 2461(c), any firearm or
ammunition involved in or used in the commission of said offenses, including but not limited to
any firearm or ammunition described above.

6. As aresult of the offense alleged in Count 7, the defendants, ALLEN GRAY, a/k/a
“Kyedi” and KERRY BROOKS, shall forfeit to the United States pursuant to Title 21, United
States Code, Section 853, any property constituting, or derived from, any proceeds obtained
directly or indirectly, as the result of said offense and any property used, or intended to be used, in

any manner or part, to commit or to facilitate the commission of said offense.
Case 2:20-cr-00084-CJB-JVM Document 47 Filed ‘04/30721 Page 7 of 9

7. As a result of the offenses alleged in Counts 8 and 9, the defendants, ALLEN
GRAY, a/k/a “Kyedi” and KERRY BROOKS, shall forfeit to the United States pursuant to Title
18, United States Code, Section 924(d)(1), and Title 28, United States Code, Section 2461(c), any
firearm or ammunition involved in or used in the commission of said offenses, including but not

limited to any firearm or ammunition described above.

8. If any of the above-described property, as a result of any act or omission of the
defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided

without difficulty;
Case 2:20-cr-00084-CJB-JVM Document 47 Filed’04/30/21 Page 8 of 9

the United States shall seek a money judgment and, pursuant to Title 21, United States Code,

Section 853(p), forfeiture of any other property of the defendant up to the value of said property.

 

DUANE A. EVANS
UNITED STATES ATTORNEY

  

ELIZABETH PRIVITERA
Assistant United States Attorney
Bar Roll No. 27042

 

DAVID HALLER) \
Assistant United States Attorney

 

Assistant United States Attorney
Bar Roll No. 31824

New Orleans, Louisiana
April 30, 2021
Case 2:20-cr-00084-CJB-JVM Document 47 Filed 04/30/21 Page 9 of 9

 

AQUIOIPY $3}VIS PUL) JULISISSY
VUaALIAMd ALAA ZIT49

SY FTF

gpa

1219

‘1Z0Z av — ee EE EEE ES SS
—— fo pp

s1y] 14noa uado ul pajly

 

”

(W)(DOE)P76 § ‘D'S'n 8ST

(MUMMIES § “O'S 127

(o)()(9) Tr8 (M(D(DIr8 §§ o's'A 17
(1)(®) 18 § O'S" 17

(Z)(®) 626 § O'S" ST

(1)(8)776 § ‘O'S'D ST *SNOLLV'IOIA

 

LOV SAONVISHAS GATTOULNOD TWAACHA AHL GNV
LOV 'TOULNOD NND TVaaad AHL AO SNOLLV'TIOIA

DINAALOINI ONIGHUSAAd DS

SMOOU ANNAN
«ipaAy,, /UH/® ‘AVUD NATTIV
Ayan y,, BA/e “SINVITTIM NVUUEL

“SA

VORIGNY JO SALVLS GH4LINO AHL

 

uOISIAIT jeuranni
BULISINO'T] f0 JO1ASIG Wiasey

LYNOD LORILSIG SALVLS GALINA

 

 

«Ll, P8B-OC ON

ve-dgd0 WHOS
